             IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                   CASE NO. CR418-087


JAQUAN SHAKUR SINGLETON,

      Defendant.




                                      ORDER

                                                                                      > o rn
      Before the Court is the Magistrate Judge's RepSi
                                                                         >
Recommendation, to which no objections have been' filec^
                                                                                 CD


[Doc. 45.) After a careful review of the record, the'Court

concurs     with      the    Report     and     Recommendation,        which    is

ADOPTED as the Court's opinion in this case. Accordingly,

it   is   the    JUDGMENT        of   the   Court    that    Defendant       Jaquan

Shakur    Singleton         is    committed     to    the    custody     of    the

Attorney General for treatment in accordance with 18 U.S.C.

§ 4241(d). The Court DIRECTS that Defendant is to be placed

immediately in a suitable facility for treatment for such a

reasonable period of time, not to exceed four months, as is

necessary       to    determine       whether    there      is   a   substantial

probability that in the foreseeable future he will attain

the capacity to permit the proceedings to go forward. The

Court further DIRECTS the director of the facility in which

Defendant is hospitalized, pursuant to 18 U.S.C. § 4241(e),
